DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruger et al. (WO 2020025202 A1).
Re Claims 1 and 8: Kruger et al. teaches blockchain-based distribution of medical data records, which includes a server (see page 3, lines 15+; page 53, lines 21+); a processor having network connections to one or more networked storage locations (page 53, lines 17+); the processor receiving a set of patient-specific character fields from a user through a network connection (page 3, line 1+); said processor concatenating said patient-specific character fields in a random order to create a patient-specific character string (page 62, lines 15+; page 73, lines 15+); encrypting said patient-specific character string and generating an identifier for each data component associated with the patient-specific character string, said identifier capable of division into subsets (page 39, lines 24+); comparing a first subset of a first identifier to a second subset of a second identifier, where both identifiers purport to identify the same patient (see page 13, lines 8-37+, page 23, lines 20+); verifying the association of the identifiers to the same patient; and selectively permitting user access to each data component (page 13, lines 1-37+).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al. (WO 2020025202 A1) in view Ponnala et al. (US 11/119,995).
The teachings of Kruger et al. have been discussed above. Kruger et al. teaches a Secure Hash Algorithm SHA2-256 (see page ).
Kruger et al. fails to specifically teach a Secure Hash Algorithm SHA3-512.
Ponnala et al. teaches system and method for sketch computation, which includes a Secure Hash Algorithm SHA3-512 (col.2, lines 45+; col.11, lines 25-45+), a first subset and a second subset (col.3, lines 30+).
In view of Ponnala et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Kruger et al. a Secure Hash Algorithm SHA3-512 so as to produce a 512-bit hash value and generate a derived symmetric key. 
Claims 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al. (WO 2020025202 A1) in view (JP 2010503076 A) {hereinafter referred as JP ´076}.
 	The teachings of Kruger et al. have been discussed above.
	Kruger et al. fails to specifically teach the first subset is converted to a machine-readable optical code and attached to all patient records and where the second subset is converted to a machine-readable optical code.
	JP ´076 teaches multiple barcode format label system and method, wherein the first subset is converted to a machine-readable optical code and attached to all patient records and where the second subset is converted to a machine-readable optical code (see ¶ 23-24+). 
	In view of JP ´076’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Kruger et al. the first subset is converted to a machine-readable optical code and attached to all patient records and where the second subset is converted to a machine-readable optical code so as to provide identifying elements of a data record encoded in the first and second identifiers respectively. Furthermore, such modification would be beneficial by providing a barcode associated with an identifier. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tolvanen et al. (US 10,026,114) teaches system for clustering and aggregating data from multiple sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWYN LABAZE/Primary Examiner, Art Unit 2887